AILSHIE, J.,
Concurring. — I concur in the reversal of the judgment on the ground and for the reasons set forth in the opinion of Justice Stewart, to the effect that the corporation, having contracted with the stockholder that his stock should be nonassessable, is now bound by that contract, and had no power or authority to subsequently levy the assessment in question. This is sufficient reason for a reversal of the judgment, whether or not the power exists under the constitution to levy assessments at all on fully paid stock. On the latter proposition I express no -opinion.
In reserving my opinion on this point, I think it proper to say at this time that in my judgment neither the case of Sparks v. Lower Payette Ditch Co., 3 Ida. 306, 29 Pac. 134, nor the case of Hall v. Eagle Rock Co., 5 Ida. 551, 51 Pac. 110, is authority in support of the proposition that fully paid-up stock is subject to assessment under the provisions of sec. 17, art. 11 of the constitution. Both of those cases involved the assessment of stock issued prior to the adoption of the constitution by corporations that had been formed *338under the territorial statutes. The Sparks ease involved a construction of the act of 1875, and the provisions and amendments incorporated in the 1887 statute, all of which were enacted by the territorial legislature. The Hall case also involved a construction of the 1887 statute and applied to the issue, of stock made in 1888 by a corporation that was formed in 1884.
These opinions are in no sense authority for the proposition for which they are cited. Neither does the extract from Ochiltree v. Railroad Co., 21 Wall. 249, 22 L. ed. 546, support the contention for which it is cited. On the contrary, that case holds that the liability of a subscriber to stock in a corporation is measured by the law in force at the time of the contract of subscription. The only constitutional provision to be found in any state like ours, to which my attention has been called, is that of Missouri. On the other hand, my attention has not been called to any case that is, to my mind, authority on this question either the one way or the other. It not being essential to pass on the right of a corporation to assess fully paid-up stock in the absence of any contract not to do so, I therefore reserve my judgment on that point.